--------------------------------------------------------------------------------


AMENDMENT NUMBER THREE
to the


SERVICING AGREEMENT


Dated as of December 20, 2005


between


EMC MORTGAGE CORPORATION,
as Owner


and


GMAC MORTGAGE CORPORATION,
as Servicer


This AMENDMENT NUMBER THREE (this “Amendment”) is made and entered into this
20th day of December, 2005, by and between EMC Mortgage Corporation, a Delaware
corporation, as owner (the “Owner”) and GMAC Mortgage Corporation, as servicer
(the “Servicer”) in connection with the Servicing Agreement, dated as of May 1,
2001, between the above mentioned parties (the “Agreement”). This Amendment is
made pursuant to Section 11.02 of the Agreement.


RECITALS
 
WHEREAS,  the parties hereto have entered into the Agreement;


WHEREAS, the Agreement provides that the parties thereto may enter into an
amendment to the Agreement;


WHEREAS, the parties hereto desire to amend the Agreement as set forth in this
Amendment; and


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1. Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Agreement.


2. Article I of the Agreement is hereby amended effective as of the date hereof
by adding the following definitions to Section 1.01:


Commission or SEC: The Securities and Exchange Commission.


Depositor: The depositor, as such term is defined in Regulation AB, with respect
to any Securitization Transaction.


Exchange Act: The Securities Exchange Act of 1934, as amended.


Master Servicer: With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction document.


Pass-Through Transfer: Any transaction involving either (1) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.


Qualified Correspondent: Any Person from which the Servicer purchased Mortgage
Loans, provided that the following conditions are satisfied: (i) such Mortgage
Loans were originated pursuant to an agreement between the Servicer and such
Person that contemplated that such Person would underwrite mortgage loans from
time to time, for sale to the Servicer, in accordance with underwriting
guidelines designated by the Servicer (“Designated Guidelines”) or guidelines
that do not vary materially from such Designated Guidelines; (ii) such Mortgage
Loans were in fact underwritten as described in clause (i) above and were
acquired by the Servicer within 180 days after origination; (iii) either (x) the
Designated Guidelines were, at the time such Mortgage Loans were originated,
used by the Servicer in origination of mortgage loans of the same type as the
Mortgage Loans for the Servicer’s own account or (y) the Designated Guidelines
were, at the time such Mortgage Loans were underwritten, designated by the
Servicer on a consistent basis for use by lenders in originating mortgage loans
to be purchased by the Servicer; and (iv) the Servicer employed, at the time
such Mortgage Loans were acquired by the Servicer, pre-purchase or post-purchase
quality assurance procedures (which may involve, among other things, review of a
sample of mortgage loans purchased during a particular time period or through
particular channels) designed to ensure that Persons from which it purchased
mortgage loans properly applied the underwriting criteria designated by the
Servicer.


Regulation AB: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as amended from time to time, and subject to such
clarification and interpretation as have been provided by the Commission in the
adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518,
70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or
as may be provided by the Commission or its staff from time to time.


Securities Act: The Securities Act of 1933, as amended.


Securitization Transaction: Any transaction involving either (1) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.


Servicing Criteria: As of any date of determination, the “servicing criteria”
set forth in Item 1122(d) of Regulation AB, or any amendments thereto, a summary
of the requirements of which as of the date hereof is attached hereto as Exhibit
G for convenience of reference only. In the event of a conflict or inconsistency
between the terms of Exhibit G and the text of Item 1122(d) of Regulation AB,
the text of Item 1122(d) of Regulation AB shall control (or those Servicing
Criteria otherwise mutually agreed to by the Owner, Servicer and any Person that
will be responsible for signing any Sarbanes Certification with respect to a
Securitization Transaction in response to evolving interpretations of Regulation
AB and incorporated into a revised Exhibit G).


Static Pool Information: Static pool information as described in Item
1105(a)(1)-(3) and 1105(c) of Regulation AB.


Subcontractor: Any vendor, subcontractor or other Person that is not responsible
for the overall servicing (as “servicing” is commonly understood by participants
in the mortgage-backed securities market) of Mortgage Loans but performs one or
more discrete functions identified in Item 1122(d) of Regulation AB with respect
to Mortgage Loans under the direction or authority of the Servicer or a
Subservicer.


Subservicer: Any Person that services Mortgage Loans on behalf of the Servicer
or any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions required to be performed by the Servicer under this
Agreement or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.


Third-Party Originator: Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Servicer.


3. Article III of the Agreement is hereby amended effective as of the date
hereof by adding the following new clause (m):


(m) As of the date of each Pass-Through Transfer, and except as has been
otherwise disclosed to the Owner, any Master Servicer and any Depositor: (1) the
Servicer is not aware and has not received notice that any default or servicing
related performance trigger has occurred as to any other securitization due to
any act or failure to act of the Servicer; (2) no material noncompliance with
applicable servicing criteria as to any other securitization involving
residential mortgage loans involving the Servicer as servicer has been disclosed
or reported by the Servicer; (3) the Servicer has not been terminated as
servicer in a residential mortgage loan securitization, either due to a
servicing default or to application of a servicing performance test or trigger;
(4) no material changes to the Servicer’s servicing policies and procedures with
respect to the servicing function it will perform under this Agreement or any
Reconstitution Agreement has occurred in the preceding three years; (5) there
are no aspects of the Servicer’s financial condition that could have a material
adverse impact on the performance by the Servicer of its servicing obligations
hereunder; (6) there are no legal proceedings pending, or known to be
contemplated by governmental authorities, against the Servicer that could be
material to investors in the securities issued in such Pass-Through Transfer;
and (7) there are no affiliations, relationships or transactions relating to the
Servicer of a type that are described under Item 1119 of Regulation AB.


4. Article IV of the Agreement is hereby amended effective as of the date hereof
by adding the following new Section 4.14:


Section 4.14 Financial Statements.


Upon request by the Purchaser, the Servicer shall provide its financial
statements of its parent for the previous two fiscal years.


5. The Agreement is hereby amended effective as of the date hereof by moving
clauses (a) through (m) of Article III to Section 3.01.


6. The Agreement is hereby amended effective as of the date hereof by adding the
following new Section 3.02:


Section 3.02 Updates.


(a) If so requested by the Owner or any Depositor on any date, the Servicer
shall, within five Business Days, and in no event later than seven Business Days
following such request, confirm in writing the accuracy of the representations
and warranties set forth in clause (m) of this Article III or, if any such
representation and warranty is not accurate as of the date of such request,
provide reasonably adequate disclosure of the pertinent facts, in writing, to
the requesting party.


(b) If so requested by the Owner or any Depositor for the purpose of satisfying
its reporting obligation under the Exchange Act with respect to any class of
asset-backed securities, the Servicer shall (or shall cause each Subservicer to)
(i) notify the Owner, any Master Servicer and any Depositor in writing of (A)
any material litigation or governmental proceedings pending against the Servicer
or any Subservicer, (B) any affiliations or relationships that develop following
the closing date of a Pass-Through Transfer between the Servicer or any
Subservicer and any of the parties specified in clause (7) of paragraph (m) of
Section 3.01 (and any other parties identified in writing by the requesting
party) with respect to such Pass-Through Transfer, (C) any Event of Default
under the terms of this Agreement or any Reconstitution Agreement, (D) any
merger, consolidation or sale of substantially all of the assets of the
Servicer, and (E) the Servicer’s entry into an agreement with a Subservicer to
perform or assist in the performance of any of the Servicer’s obligations under
this Agreement or any Reconstitution Agreement and (ii) provide to the Owner and
any Depositor a description of such proceedings, affiliations or relationships.


All notification pursuant to this Section 3.02(b), other than those pursuant to
Section 3.02(b)(i)(A), should be sent to:


EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067-3884
Attention: Conduit Seller Approval Dept.
Facsimile: (214) 626-3751
Email: sellerapproval@bear.com


With a copy to:


Bear, Stearns & Co. Inc.
383 Madison Avenue, 3rd Floor
New, York, NY 10179
Attention: Global Credit Administration
Facsimile: (212) 272-6564


Notifications pursuant to Section 3.01(b)(i)(A) should be sent to:


EMC Mortgage Corporation
Two Mac Arthur Ridge
909 Hidden Ridge Drive, Suite 200
Irving, TX 75038
Attention: Associate General Counsel for Loan Administration
Facsimile: (972) 831-2555


With copies to:


Bear, Stearns & Co. Inc.
383 Madison Avenue, 3rd Floor
New, York, NY 10179
Attention: Global Credit Administration
Facsimile: (212) 272-6564


EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067-3884
Attention: Conduit Seller Approval Dept.
Facsimile: (214) 626-3751
Email: sellerapproval@bear.com


(c) As a condition to the succession to the Servicer or any Subservicer as
servicer or subservicer under this Agreement or any Reconstitution Agreement by
any Person (i) into which the Servicer or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Servicer or
any Subservicer, the Servicer shall provide to the Owner, any Master Servicer
and any Depositor, at least fifteen (15) calendar days prior to the effective
date of such succession or appointment, (x) written notice to the Owner, any
Master Servicer and any Depositor of such succession or appointment and (y) in
writing and in form and substance reasonably satisfactory to the Owner, any
Master Servicer and such Depositor, all information reasonably requested by the
Owner, any Master Servicer or any Depositor in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities.


7. Article IV of the Agreement is hereby amended effective as of the date hereof
by adding the following after the first sentence of Section 4.01:


In addition, the Servicer shall furnish information regarding the borrower
credit files related to such Mortgage Loan to credit reporting agencies in
compliance with the provisions of the Fair Credit Reporting Act and the
applicable implementing regulations.


8. Article IV of the Agreement is hereby amended effective as of the date hereof
by revising the first paragraph of Section 4.03 by adding the following after
the first sentence:


In determining the delinquency status of any Mortgage Loan, the Servicer will
use delinquency recognition policies as utilized by the Servicer in connection
with the servicing of mortgage loans on its own securitizations.


9. Article V of the Agreement is hereby amended effective as of the date hereof
by deleting Section 5.02 in its entirety and replacing it with the following:


Section 5.02 Statements to the Owner.


The Servicer shall furnish to the Owner an individual Mortgage Loan accounting
report (a “Report”), as of the last Business Day of each month, in the
Servicer's assigned loan number order to document Mortgage Loan payment activity
on an individual Mortgage Loan basis. With respect to each month, such Report
shall be received by the Owner (i) no later than the fifth Business Day of the
following month of the related Remittance Date on a disk or tape or other
computer-readable format, in such format as may be mutually agreed upon by both
the Owner and the Servicer, and (ii) no later than the tenth Business Day of the
following month of the related Remittance Date in hard copy, which Report shall
contain the following:


(i) with respect to each Mortgage Loan and each Monthly Payment, the amount of
such remittance allocable to principal (including a separate breakdown of any
Principal Prepayment, including the date of such prepayment, and any prepayment
penalties or premiums, along with a detailed report of interest on principal
prepayment amounts remitted in accordance with Section 4.04);


(ii) with respect to each Mortgage Loan and each Monthly Payment, the amount of
such remittance allocable to interest;


(iii) with respect to each Mortgage Loan, the amount of servicing compensation
received by the Servicer during the prior distribution period;


(iv) the Stated Principal Balance of each Mortgage Loan and the aggregate Stated
Principal Balance of all Mortgage Loans as of the first day of the distribution
period and the last day of the distribution period;


(v) with respect to each Mortgage Loan, the current Mortgage Interest Rate;


(vi) with respect to each Mortgage Loan, the aggregate amount of any Insurance
Proceeds, Condemnation Proceeds, Liquidation Proceeds and REO Disposition
Proceeds received during the prior distribution period;


(vii) with respect to each Mortgage Loan, the amount of any Prepayment Interest
Shortfalls paid by the Servicer in accordance with Section 4.04(viii) during the
prior distribution period;


(viii) with respect to each Mortgage Loan, the Stated Principal Balance of each
Mortgage Loan (a) delinquent as grouped in the following intervals through final
liquidation of such Mortgage Loan: 30 to 59 days, 60 to 89 days, 90 days or
more; (b) as to which foreclosure has commenced; and (c) as to which REO
Property has been acquired;


(ix) with respect to each Mortgage Loan, and in the aggregate for all Mortgage
Loans, the amount of any Monthly Advances made by the Servicer during the prior
distribution period;


(x) with respect to each Mortgage Loan, the amount of any Servicing Advances
made by the Servicer with respect to such Mortgage Loan, and the aggregate
amount of Servicing Advances for all Mortgage Loans during the prior
distribution period;


(xi) with respect to each Mortgage Loan, a description of any Nonrecoverable
Advances made by the Servicer with respect to such Mortgage Loan including the
amount, terms and general purpose of such Nonrecoverable Advances, and the
aggregate amount of Nonrecoverable Advances for all Mortgage Loans during the
prior distribution period;


(xii) with respect to any Mortgage Loan, a description of any material
modifications, extensions or waivers to the terms, fees, penalties or payments
of such Mortgage Loan during the prior distribution period or that have
cumulatively become material over time;


(xiii) with respect to each Mortgage Loan, the Stated Principal Balance of any
substitute Mortgage Loan provided by the Servicer and the Stated Principal
Balance of any Mortgage Loan that has been replaced by a substitute Mortgage
Loan in accordance with Section 3.03 herein;


(xiv) with respect to each Mortgage Loan, the Stated Principal Balance of any
Mortgage Loan that has been repurchased by the Servicer in accordance with
Section 3.03 herein.


For any Mortgage Loan in a Pass-Through Transfer, the Servicer shall also
furnish the following items in the Report to the Master Servicer, provided that
if these items are included in the report to the Owner they need not be
incorporated in the Report:


(i) the beginning and ending balances of the Custodial Account and Escrow
Account;


(ii) with respect to each Mortgage Loan, a description of any Monthly Advances,
Servicing Advances and Nonrecoverable Advances reimbursed to the Servicer with
respect to such Mortgage Loan during the prior distribution period pursuant to
Section 4.05, and the source of funds for such reimbursement, and the aggregate
amount of any Monthly Advances, Servicing Advances and Nonrecoverable Advances
reimbursed to the Servicer for all Mortgage Loans during the prior distribution
period pursuant to Section 4.05; and


(iii) a description of any material breach of a representation or warranty set
forth in Section 3.01 or Section 3.02 herein or of any other breach of a
covenant or condition contained herein and the status of any resolution of such
breach.


In addition, the Servicer shall provide to the Owner such other information
known or available to the Servicer that is necessary in order to provide the
distribution and pool performance information as required under Item 1121 of
Regulation AB, as amended from time to time, as determined by the Owner in its
reasonable discretion. Notwithstanding the foregoing, the Servicer shall be
under no obligation to provide information that the Owner deems required under
Regulation AB if (i) the Servicer does not reasonably believe that such
information is required under Regulation AB and (ii) the Servicer is not
providing such information for (A) its own securitizations, or (B) any third
party securitizations with mortgage loans serviced by the Servicer[, unless the
Owner pays all reasonable actual costs incurred by the Servicer in connection
with the preparation and delivery of such information and the Servicer is given
reasonable time to establish the necessary systems and procedures to produce
such information; provided, however, that the costs incurred by the Servicer in
connection with establishing the necessary systems and procedures will be split
pro rata with any other purchaser that makes a request for similar information.


The Servicer shall also provide a monthly report, in the form of Exhibit E
hereto, or such other form as is mutually acceptable to the Servicer, the Owner
and any Master Servicer, Exhibit H or such other agreeable format with respect
to defaulted mortgage loans and Exhibit I, with respect to realized losses and
gains, with each such report.


The Servicer shall prepare and file any and all information statements or other
filings required to be delivered to any governmental taxing authority or to
Owner pursuant to any applicable law with respect to the Mortgage Loans and the
transactions contemplated hereby. In addition, the Servicer shall provide Owner
with such information concerning the Mortgage Loans as is necessary for Owner to
prepare its federal income tax return as Owner may reasonably request from time
to time.


In addition, not more than sixty (60) days after the end of each calendar year,
the Servicer shall furnish to each Person who was an Owner at any time during
such calendar year an annual statement in accordance with the requirements of
applicable federal income tax law as to the aggregate of remittances for the
applicable portion of such year.


10. Article VI of the Agreement is hereby amended effective as of the date
hereof by deleting Section 6.04 in its entirety and replacing it with the
following:


Section 6.04 Annual Statement as to Compliance; Annual Certification.


(a) The Servicer will deliver to the Owner and any Master Servicer, using its
best efforts to deliver on March 1, but in no event later than March 15, of each
calendar year beginning in 2007, an Officers’ Certificate acceptable to the
Owner (an “Annual Statement of Compliance”) stating, as to each signatory
thereof, that (i) a review of the activities of the Servicer during the
preceding calendar year and of performance under this Agreement or other
applicable servicing agreement has been made under such officers’ supervision
and (ii) to the best of such officers’ knowledge, based on such review, the
Servicer has fulfilled all of its obligations under this Agreement or other
applicable servicing agreement in all material respects throughout such year,
or, if there has been a failure to fulfill any such obligation in any material
respect, specifying each such failure known to such officer and the nature and
status of cure provisions thereof. Such Annual Statement of Compliance shall
contain no restrictions or limitations on its use.


(b) With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer, using its best efforts to deliver on March 1, but in no event later
than March 15, of each calendar year beginning in 2007, an officer of the
Servicer shall execute and deliver an Officers’ Certificate (an “Annual
Certification”) to the Owner, any Master Servicer and any related Depositor for
the benefit of each such entity and such entity’s affiliates and the officers,
directors and agents of any such entity and such entity’s affiliates, in the
form attached hereto as Exhibit F.


In the event that the Servicer fails to timely comply with this Section 6.04
after the cure period set forth herein, commencing on March 15th of the related
year, the Owner shall use its commercially reasonable efforts to obtain written
or verbal statements or assurances from the Commission, by March 30th of the
related year (or such extension of time granted by the Commission so that it can
review the facts surrounding any requests made by the Owner) that such failure
to provide the required Assessment of Compliance and Attestation Report on a
timely basis, and a one time additional failure by the Servicer to comply with
this Section 6.04, will not result in any adverse effect on the Owner or its
affiliates with respect to any Shelf Registration on Form S-3 of the Owner or
any of its affiliates. Any costs or expenses incurred by the Owner in obtaining
such statement or assurances from the Commission shall be reimbursed to the
Owner by the Servicer. In the event that the Owner is unable to receive any such
assurances from the Commission after the use of such commercially reasonable
efforts by March 30th (or any extension period granted by the Commission) of the
related year, such failure by the Servicer to comply with this Section 6.04
shall be deemed an Event of Default, automatically at such time, without notice
and without any cure period, and Owner may, in addition to whatever rights the
Owner may have under Section 8.01, subject to the limitation expressed therein,
and at law or equity or to damages, including injunctive relief and specific
performance, terminate all the rights and obligations of the Servicer under this
Agreement and in and to the Mortgage Loans and the proceeds thereof without
compensating the Servicer for the same, as provided in Section 9.01 . Such
termination shall be considered with cause pursuant to Section 10.01 of this
Agreement. This paragraph shall supersede any other provision in this Agreement
or any other agreement to the contrary.


Failure to provide the Annual Statement of Compliance or Annual Certification
will be treated as a failure of the Servicer to perform its duties under the
Agreement and will be subject to the indemnification provisions of Section 8.01,
subject to the limitation expressed therein, of the Agreement. This
indemnification is understood by the parties hereto to cover any gross
negligence, bad faith or willful misconduct of the Servicer in connection with
its performance hereunder. For any indemnification from the Servicer to any
Master Servicer, the Servicer in no event will be liable for punitive or
consequential damages, regardless of the form of action, whether in contract,
tort or otherwise.


If the indemnification provided for therein is unavailable or insufficient to
hold harmless the Owner, each affiliate of the Owner, and each of the following
parties participating in a Pass-Through Transfer: each sponsor and issuing
entity; each Person (including, but not limited to, any Master Servicer, if
applicable) responsible for the preparation, execution or filing of any report
required to be filed with the Commission with respect to such Pass-Through
Transfer, or for execution of a certification pursuant to Rule 13a-14(d) or Rule
15d-14(d) under the Exchange Act with respect to such Pass-Through Transfer;
each broker dealer acting as underwriter, placement agent or initial purchaser,
each Person who controls any of such parties or the Depositor (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act);
and the respective present and former directors, officers, employees, agents and
affiliates of each of the foregoing and of the Depositor (each, an “Indemnified
Party”), then the Servicer agrees that it shall contribute to the amount paid or
payable by such Indemnified Party as a result of any claims, losses, damages or
liabilities incurred by such Indemnified Party in such proportion as is
appropriate to reflect the relative fault of such Indemnified Party on the one
hand and the Servicer on the other.


In the case of any failure of performance described above, the Servicer shall
promptly reimburse the Owner, any Depositor, as applicable, and each Person
responsible for the preparation, execution or filing of any report required to
be filed with the Commission with respect to such Securitization Transaction, or
for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act with respect to such Securitization Transaction, for all
costs reasonably incurred by each such party in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Servicer, any Subservicer or any Subcontractor.


This indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.


11. Article VI of the Agreement is hereby amended effective as of the date
hereof by deleting Section 6.05 in its entirety and replacing it with the
following:


Section 6.05 [Reserved].


12. Article VI of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 6.09:


Section 6.09 Assessment of Compliance with Servicing Criteria.


On and after January 1, 2006, the Servicer shall service and administer, and
shall cause each subservicer to servicer or administer, the Mortgage Loans in
accordance with all applicable requirements of the Servicing Criteria.


With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer, the Servicer shall use its best efforts to deliver to the Owner or its
designee, any Master Servicer and any Depositor on March 1, but in no event
later than March 15 of each calendar year beginning in 2007 a report (an
“Assessment of Compliance”) reasonably satisfactory to the Owner, any Master
Servicer and any Depositor regarding the Servicer’s assessment of compliance
with the Servicing Criteria during the preceding calendar year as required by
Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB or as
otherwise required by the Master Servicer. Such report shall be addressed to the
Owner and such Depositor and signed by an authorized officer of the Servicer,
and shall address each of the Servicing Criteria specified on a certification
substantially in the form of Exhibit G hereto delivered to the Owner
concurrently with the execution of this Agreement.


With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer, the Servicer shall use its best efforts to deliver to the Owner or its
designee, any Master Servicer and any Depositor on March 1, but in no event
later than March 15 of each calendar year beginning in 2007 a report (an
“Attestation Report”) by a registered public accounting firm that attests to,
and reports on, the Assessment of Compliance made by the Servicer, as required
by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of Regulation AB
or as otherwise required by the Master Servicer, which Attestation Report must
be made in accordance with standards for attestation reports issued or adopted
by the Public Servicer Accounting Oversight Board.


The Servicer shall cause each Subservicer, and each Subcontractor determined by
the Servicer pursuant to Section 11.19 to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Owner, any Master Servicer and any Depositor an assessment of compliance and
accountants’ attestation as and when provided in Sections 6.09. Each assessment
of compliance provided by a Subservicer shall address each of the Servicing
Criteria specified on a certification substantially in the form of Exhibit G
hereto delivered to the Owner concurrently with the execution of this Agreement
or, in the case of a Subservicer subsequently appointed as such, on or prior to
the date of such appointment.


In the event that the Servicer fails to timely comply with this Section 6.09
after the cure period set forth herein, commencing on March 15th of the related
year, the Owner shall use its commercially reasonable efforts to obtain written
or verbal statements or assurances from the Commission, by March 30th of the
related year (or such extension of time granted by the Commission so that it can
review the facts surrounding any requests made by the Owner) that such failure
to provide the required Assessment of Compliance and Attestation Report on a
timely basis, and a one time additional failure by the Servicer to comply with
this Section 6.09, will not result in any adverse effect on the Owner or its
affiliates with respect to any Shelf Registration on Form S-3 of the Owner or
any of its affiliates. Any costs or expenses incurred by the Owner in obtaining
such statement or assurances from the Commission shall be reimbursed to the
Owner by the Servicer. In the event that the Owner is unable to receive any such
assurances from the Commission after the use of such commercially reasonable
efforts by March 30th (or any extension period granted by the Commission) of the
related year, such failure by the Servicer to comply with this Section 6.09
shall be deemed an Event of Default, automatically at such time, without notice
and without any cure period, and Owner may, in addition to whatever rights the
Owner may have under Section 8.01, subject to the limitation expressed therein,
and at law or equity or to damages, including injunctive relief and specific
performance, terminate all the rights and obligations of the Servicer under this
Agreement and in and to the Mortgage Loans and the proceeds thereof without
compensating the Servicer for the same, as provided in Section 9.01 . Such
termination shall be considered with cause pursuant to Section 10.01 of this
Agreement. This paragraph shall supersede any other provision in this Agreement
or any other agreement to the contrary.


Failure to provide the Assessment of Compliance or Attestation Report will be
treated as a failure of the Servicer to perform its duties under the Agreement
and will be subject to the indemnification provisions of Section 8.01, subject
to the limitation expressed therein, of the Agreement. This indemnification is
understood by the parties hereto to cover any gross negligence bad faith or
willful misconduct of the Servicer in connection with its performance hereunder.
For any indemnification from the Servicer to any Master Servicer, the Servicer
in no event will be liable for punitive or consequential damages, regardless of
the form of action, whether in contract, tort or otherwise.


If the indemnification provided for therein is unavailable or insufficient to
hold harmless the Owner, each affiliate of the Owner, and each of the following
parties participating in a Pass-Through Transfer: each sponsor and issuing
entity; each Person (including, but not limited to, any Master Servicer, if
applicable) responsible for the preparation, execution or filing of any report
required to be filed with the Commission with respect to such Pass-Through
Transfer, or for execution of a certification pursuant to Rule 13a-14(d) or Rule
15d-14(d) under the Exchange Act with respect to such Pass-Through Transfer;
each broker dealer acting as underwriter, placement agent or initial purchaser,
each Person who controls any of such parties or the Depositor (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act);
and the respective present and former directors, officers, employees, agents and
affiliates of each of the foregoing and of the Depositor (each, an “Indemnified
Party”), then the Servicer agrees that it shall contribute to the amount paid or
payable by such Indemnified Party as a result of any claims, losses, damages or
liabilities incurred by such Indemnified Party in such proportion as is
appropriate to reflect the relative fault of such Indemnified Party on the one
hand and the Servicer on the other.


In the case of any failure of performance described above, the Servicer shall
promptly reimburse the Owner, any Depositor, as applicable, and each Person
responsible for the preparation, execution or filing of any report required to
be filed with the Commission with respect to such Securitization Transaction, or
for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act with respect to such Securitization Transaction, for all
costs reasonably incurred by each such party in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Servicer, any Subservicer or any Subcontractor.


This indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.


13. Article VI of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 6.10:


Section 6.10 Intent of the Parties; Reasonableness.


The Owner and the Servicer acknowledge and agree that a purpose of Section
3.01(m), 4.14, Sections 5.02, 6.04, 6.09 and 10.02 of this Agreement is to
facilitate compliance by the Owner and any Depositor with the provisions of
Regulation AB and related rules and regulations of the Commission. None of the
Owner, any Master Servicer or any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder. The
Servicer acknowledges that interpretations of the requirements of Regulation AB
may change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Owner or any Depositor in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB. In connection with any Pass-Through Transfer, the Servicer shall
cooperate fully with the Owner to deliver to the Owner (including any of its
assignees or designees) and any Depositor, any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Owner or any Depositor to permit the Owner or such
Depositor to comply with the provisions of Regulation AB, together with such
disclosures relating to the Servicer, any Subservicer, any Third-Party
Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Owner or any Depositor to be necessary in order to
effect such compliance.


Notwithstanding anything to the contrary herein, the Servicer shall be under no
obligation to provide information that the Owner deems required under Regulation
AB if (i) the Servicer does not reasonably believe that such information is
required under Regulation AB and (ii) the Servicer is not providing such
information for its own securitizations unless the Owner pays all reasonable
costs incurred by the Servicer in connection with the preparation and delivery
of such information and the Servicer is given reasonable time to establish the
necessary systems and procedures to produce such information; provided, however,
that the costs incurred by the Servicer in connection with establishing the
necessary systems and procedures will be split pro rata with any other purchaser
that makes a request for similar information.


14. Article IX of the Agreement is hereby amended effective as of the date
hereof by deleting the first sentence of the last paragraph of Section 9.01 and
replacing it with the following (new text underlined):


then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Owner, by notice in writing to the Servicer (or as
otherwise stated herein, in which case, automatically and without notice) may,
in addition to whatever rights the Owner may have under Section 8.01, subject to
the limitation expressed therein, and at law or equity to damages, including
injunctive relief and specific performance, terminate all the rights and
obligations of the Servicer (and if the Servicer is servicing any of the
Mortgage Loans in a Securitization Transaction, appoint a successor servicer
reasonably acceptable to any Master Servicer for such Securitization
Transaction) under this Agreement and in and to the Mortgage Loans and the
proceeds thereof without compensating the Servicer for the same. On or after the
receipt by the Servicer of such written notice, all authority and power of the
Servicer under this Agreement, whether with respect to the Mortgage Loans or
otherwise, shall pass to and be vested in the successor appointed pursuant to
Section 11.01. Upon written request from the Owner, the Servicer shall prepare,
execute and deliver, any and all documents and other instruments, place in such
successor's possession all Servicing Files, and do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents, or otherwise, at the Servicer's sole
expense. The Servicer agrees to cooperate with the Owner and such successor in
effecting the termination of the Servicer's responsibilities and rights
hereunder, including, without limitation, the transfer to such successor for
administration by it of all cash amounts which shall at the time be credited by
the Servicer to the Custodial Account or Escrow Account or thereafter received
with respect to the Mortgage Loans or any REO Property.


15. Article IX of the Agreement is hereby amended effective as of the date
hereof by adding the following at the end of the last paragraph of Section 9.01:


The Servicer shall promptly reimburse the Owner (or any designee of the Owner,
such as a Master Servicer) and any Depositor, as applicable, for all reasonable
expenses incurred by the Owner (or such designee) or such Depositor, as such are
incurred, in connection with the termination of the Servicer as servicer and the
transfer of servicing of the Mortgage Loans to a successor servicer. The
provisions of this paragraph shall not limit whatever rights the Owner or any
Depositor may have under other provisions of this Agreement and/or any
applicable Reconstitution Agreement or otherwise, whether in equity or at law,
such as an action for damages, specific performance or injunctive relief.


16. Article X of the Agreement is hereby amended effective as of the date hereof
by restating Section 10.02 in its entirety as follows:


Section 10.02. Cooperation of Servicer with a Reconstitution.


The Servicer and the Owner agree that with respect to some or all of the
Mortgage Loans, on or after the related Closing Date, on one or more dates (each
a “Reconstitution Date”) at the Owner’s sole option, the Owner may effect a sale
(each, a “Reconstitution”) of some or all of the Mortgage Loans then subject to
this Agreement, without recourse, to:


(1) one or more third party purchasers in one or more in whole loan transfers
(each, a “Whole Loan Transfer”); or


(2) one or more trusts or other entities to be formed as part of one or more
Pass-Through Transfers.


With respect to each Whole Loan Transfer or Pass-Through Transfer, as the case
may be, the Servicer shall (i) following request by the Owner or any Depositor,
use best efforts to provide within five, and in no event later than seven
Business Days the Owner and such Depositor (or, as applicable, cause each
Subservicer to provide), in writing and in form and substance reasonably
satisfactory to the Owner and such Depositor, the information and materials
specified in paragraphs (a), (b), (c) and (d) of this Section, and (ii) as
promptly as practicable following notice to or discovery by the Servicer,
provide to the Owner and any Depositor (in writing and in form and substance
reasonably satisfactory to the Owner and such Depositor) the information
specified in paragraph (d) of this Section.


(a) If so requested by the Owner or any Depositor, the Servicer shall provide
such information regarding the Servicer, as servicer of the Mortgage Loans, and
each Subservicer (each of the Servicer and each Subservicer, for purposes of
this clause (a), a “Servicer”), as is requested for the purpose of compliance
with Item 1108 of Regulation AB. Such information shall include, at a minimum:


(1) the Servicer’s form of organization;


(2) a description of how long the Servicer has been servicing residential
mortgage loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
this Agreement and any Reconstitution Agreements; information regarding the
size, composition and growth of the Servicer’s portfolio of residential mortgage
loans of a type similar to the Mortgage Loans and information on factors related
to the Servicer that may be material, in the good faith judgment of the Owner or
any Depositor, to any analysis of the servicing of the Mortgage Loans or the
related asset-backed securities, as applicable, including, without limitation:


(i) whether any prior securitizations of mortgage loans of a type similar to the
Mortgage Loans involving the Servicer have defaulted or experienced an early
amortization or other performance triggering event because of servicing during
the three-year period immediately preceding the related Securitization
Transaction;


(ii) the extent of outsourcing the Servicer utilizes;


(iii) whether there has been previous disclosure of material noncompliance with
the applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;


(iv) whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and


(v) such other information as the Owner or any Depositor may reasonably request
for the purpose of compliance with Item 1108(b)(2) of Regulation AB;


(3) a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under this Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;


(4) information regarding the Servicer’s financial condition, to the extent that
there is a material risk that an adverse financial event or circumstance
involving the Servicer could have a material adverse effect on the performance
by the Servicer of its servicing obligations under this Agreement or any
Reconstitution Agreement;


(5) information regarding advances made by the Servicer on the Mortgage Loans
and the Servicer’s overall servicing portfolio of residential mortgage loans for
the three-year period immediately preceding the related Securitization
Transaction, which may be limited to a statement by an authorized officer of the
Servicer to the effect that the Servicer has made all advances required to be
made on residential mortgage loans serviced by it during such period, or, if
such statement would not be accurate, information regarding the percentage and
type of advances not made as required, and the reasons for such failure to
advance;


(6) a description of the Servicer’s processes and procedures designed to address
any special or unique factors involved in servicing loans of a similar type as
the Mortgage Loans;


(7) a description of the Servicer’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as through liquidation of mortgaged
properties, sale of defaulted mortgage loans or workouts; and


(8) information as to how the Servicer defines or determines delinquencies and
charge-offs, including the effect of any grace period, re-aging, restructuring,
partial payments considered current or other practices with respect to
delinquency and loss experience.


(b) If so requested by the Owner or any Depositor for the purpose of satisfying
its reporting obligation under the Exchange Act with respect to any class of
asset-backed securities, the Servicer shall (or shall cause each Subservicer to)
(i) notify the Servicer, any Master Servicer and any Depositor in writing of (A)
any material litigation or governmental proceedings involving the Company or any
Subservicer, (B) any affiliations or relationships that develop following the
closing date of a Securitization Transaction between the Owner or any
Subservicer and any of the parties specified in clause (D) of paragraph (a) of
this Section (and any other parties identified in writing by the requesting
party) with respect to such Securitization Transaction, (C) any Event of Default
under the terms of this Agreement or any Reconstitution Agreement, (D) any
merger, consolidation or sale of substantially all of the assets of the Owner,
and (E) the Owner’s entry into an agreement with a Subservicer to perform or
assist in the performance of any of the Owner’s obligations under this Agreement
or any Reconstitution Agreement and (ii) provide to the Servicer and any
Depositor a description of such proceedings, affiliations or relationships.


As a condition to the succession to the Owner or any Subservicer as servicer or
subservicer under this Agreement or any Reconstitution Agreement by any Person
(i) into which the Owner or such Subservicer may be merged or consolidated, or
(ii) which may be appointed as a successor to the Owner or any Subservicer, the
Owner shall provide to the Servicer, any Master Servicer, and any Depositor, at
least 15 calendar days prior to the effective date of such succession or
appointment, (x) written notice to the Servicer and any Depositor of such
succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Servicer and such Depositor, all information
reasonably requested by the Servicer or any Depositor in order to comply with
its reporting obligation under Item 6.02 of Form 8-K with respect to any class
of asset-backed securities;


In addition to such information as the Owner, as servicer, is obligated to
provide pursuant to other provisions of this Agreement, not later than ten days
prior to the deadline for the filing of any distribution report on Form 10-D in
respect of any Securitization Transaction that includes any of the Mortgage
Loans serviced by the Owner or any Subservicer, the Owner or such Subservicer,
as applicable, shall, to the extent the Owner or such Subservicer has knowledge,
provide to the party responsible for filing such report (including, if
applicable, the Master Servicer) notice of the occurrence of any of the
following events along with all information, data, and materials related thereto
as may be required to be included in the related distribution report on Form
10-D (as specified in the provisions of Regulation AB referenced below):


(A) any material modifications, extensions or waivers of pool asset terms, fees,
penalties or payments during the distribution period or that have cumulatively
become material over time (Item 1121(a)(11) of Regulation AB);


(B) material breaches of pool asset representations or warranties or transaction
covenants (Item 1121(a)(12) of Regulation AB); and


(C) information regarding new asset-backed securities issuances backed by the
same pool assets, any pool asset changes (such as, additions, substitutions or
repurchases), and any material changes in origination, underwriting or other
criteria for acquisition or selection of pool assets (Item 1121(a)(14) of
Regulation AB); and


The Owner shall provide to the Servicer, any Master Servicer and any Depositor,
evidence of the authorization of the person signing any certification or
statement, copies or other evidence of Fidelity Bond Insurance and Errors and
Omission Insurance policy, financial information and reports, and such other
information related to the Owner or any Subservicer or the Owner or such
Subservicer’s performance hereunder.


Notwithstanding the foregoing, the Servicer shall be under no obligation to
provide information that the Owner deems required under Regulation AB if (i) the
Servicer does not reasonably believe that such information is required under
Regulation AB and (ii) the Servicer is not providing such information for (A)
its own securitizations, or (B) any third party securitizations with mortgage
loans serviced by the Servicer[, unless the Owner pays all reasonable actual
costs incurred by the Servicer in connection with the preparation and delivery
of such information and the Servicer is given reasonable time to establish the
necessary systems and procedures to produce such information; provided, however,
that the costs incurred by the Servicer in connection with establishing the
necessary systems and procedures will be split pro rata with any other purchaser
that makes a request for similar information..


All Mortgage Loans not sold or transferred pursuant to a Reconstitution shall
remain subject to, and serviced in accordance with the terms of, this Agreement
and the related Term Sheet, and with respect thereto this Agreement and the
related Term Sheet shall remain in full force and effect.


17. Article XI of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 11.16:


Section 11.16. Use of Subservicers and Subcontractors.


(a) The Servicer shall not hire or otherwise utilize the services of any
Subservicer to fulfill any of the obligations of the Servicer as servicer under
this Agreement or any Reconstitution Agreement unless the Servicer complies with
the provisions of paragraph (b) of this Section. The Servicer shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Servicer as servicer under this Agreement
or any Reconstitution Agreement unless the Servicer complies with the provisions
of paragraph (d) of this Section.


(b) It shall not be necessary for the Servicer to seek the consent of the Owner
to the utilization of any subservicer. The Servicer shall cause any Subservicer
used by the Servicer (or by any Subservicer) for the benefit of the Owner and
any Depositor to comply with the provisions of this Section and with Sections
3.01(m), 4.14, 6.04, 6.09 and 10.02 of this Agreement to the same extent as if
such Subservicer were the Servicer, and to provide the information required with
respect to such Subservicer under Section 3.02(b) of this Agreement. The
Servicer shall be responsible for obtaining from each Subservicer and delivering
to the Owner, any Master Servicer and any Depositor any Annual Statement of
Compliance required to be delivered by such Subservicer under Section 6.04(a),
any Assessment of Compliance and Attestation Report required to be delivered by
such Subservicer under Section 6.09 and any Annual Certification required under
Section 6.04(b) as and when required to be delivered.


(c) The Servicer shall promptly upon request provide to the Owner, any Master
Servicer and any Depositor (or any designee of the Depositor, such as an
administrator) a written description (in form and substance satisfactory to the
Owner, any Master Servicer and such Depositor) of the role and function of each
Subcontractor utilized by the Servicer or any Subservicer, specifying (i) the
identity of each such Subcontractor, (ii) which (if any) of such Subcontractors
are “participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, and (iii) which elements of the Servicing Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified
pursuant to clause (ii) of this paragraph.


(d) As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Owner and any Depositor
to comply with the provisions of Sections 6.09 and 10.02 of this Agreement to
the same extent as if such Subcontractor were the Servicer. The Servicer shall
be responsible for obtaining from each Subcontractor and delivering to the Owner
and any Depositor any Assessment of Compliance and Attestation Report and the
other certificates required to be delivered by such Subservicer and such
Subcontractor under Section 6.09, in each case as and when required to be
delivered.


18. Article XI of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 11.17:


For purposes of this Agreement, and with respect to any Mortgage Loan in a
Pass-Through Transfer, the related Master Servicer shall be considered a third
party beneficiary to this Agreement, entitled to all the rights and benefits
hereof as if it were a direct party to this Agreement, with respect to such
Mortgage Loans.


19. The Agreement is hereby amended effective as of the date hereof by deleting
Exhibit E in its entirety and replacing it with the following:


EXHIBIT E


REPORTING DATA FOR MONTHLY REPORT


Standard File Layout - Master Servicing
Column Name
Description
Decimal
Format Comment
Max Size
SER_INVESTOR_NBR
A value assigned by the Servicer to define a group of loans.
 
Text up to 10 digits
20
LOAN_NBR
A unique identifier assigned to each loan by the investor.
 
Text up to 10 digits
10
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.
 
Text up to 10 digits
10
BORROWER_NAME
The borrower name as received in the file. It is not separated by first and last
name.
 
Maximum length of 30 (Last, First)
30
SCHED_PAY_AMT
Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.
2
No commas(,) or dollar signs ($)
11
NOTE_INT_RATE
The loan interest rate as reported by the Servicer.
4
Max length of 6
6
NET_INT_RATE
The loan gross interest rate less the service fee rate as reported by the
Servicer.
4
Max length of 6
6
SERV_FEE_RATE
The servicer's fee rate for a loan as reported by the Servicer.
4
Max length of 6
6
SERV_FEE_AMT
The servicer's fee amount for a loan as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
NEW_PAY_AMT
The new loan payment amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
NEW_LOAN_RATE
The new loan rate as reported by the Servicer.
4
Max length of 6
6
ARM_INDEX_RATE
The index the Servicer is using to calculate a forecasted rate.
4
Max length of 6
6
ACTL_BEG_PRIN_BAL
The borrower's actual principal balance at the beginning of the processing
cycle.
2
No commas(,) or dollar signs ($)
11
ACTL_END_PRIN_BAL
The borrower's actual principal balance at the end of the processing cycle.
2
No commas(,) or dollar signs ($)
11
BORR_NEXT_PAY_DUE_DATE
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
 
MM/DD/YYYY
10
SERV_CURT_AMT_1
The first curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_1
The curtailment date associated with the first curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_ AMT_1
The curtailment interest on the first curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_AMT_2
The second curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_2
The curtailment date associated with the second curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_ AMT_2
The curtailment interest on the second curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_AMT_3
The third curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_3
The curtailment date associated with the third curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_AMT_3
The curtailment interest on the third curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
PIF_AMT
The loan "paid in full" amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
PIF_DATE
The paid in full date as reported by the Servicer.
 
MM/DD/YYYY
10
     
Action Code Key: 15=Bankruptcy, 30=Foreclosure, , 60=PIF, 63=Substitution,
65=Repurchase,70=REO
2
ACTION_CODE
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan.
INT_ADJ_AMT
The amount of the interest adjustment as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
SOLDIER_SAILOR_ADJ_AMT
The Soldier and Sailor Adjustment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
NON_ADV_LOAN_AMT
The Non Recoverable Loan Amount, if applicable.
2
No commas(,) or dollar signs ($)
11
LOAN_LOSS_AMT
The amount the Servicer is passing as a loss, if applicable.
2
No commas(,) or dollar signs ($)
11
SCHED_BEG_PRIN_BAL
The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.
2
No commas(,) or dollar signs ($)
11
SCHED_END_PRIN_BAL
The scheduled principal balance due to investors at the end of a processing
cycle.
2
No commas(,) or dollar signs ($)
11
SCHED_PRIN_AMT
The scheduled principal amount as reported by the Servicer for the current cycle
-- only applicable for Scheduled/Scheduled Loans.
2
No commas(,) or dollar signs ($)
11
SCHED_NET_INT
The scheduled gross interest amount less the service fee amount for the current
cycle as reported by the Servicer -- only applicable for Scheduled/Scheduled
Loans.
2
No commas(,) or dollar signs ($)
11
ACTL_PRIN_AMT
The actual principal amount collected by the Servicer for the current reporting
cycle -- only applicable for Actual/Actual Loans.
2
No commas(,) or dollar signs ($)
11
ACTL_NET_INT
The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer -- only applicable for Actual/Actual
Loans.
2
No commas(,) or dollar signs ($)
11
PREPAY_PENALTY_ AMT
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
2
No commas(,) or dollar signs ($)
11
PREPAY_PENALTY_ WAIVED
The prepayment penalty amount for the loan waived by the servicer.
2
No commas(,) or dollar signs ($)
11
MOD_DATE
The Effective Payment Date of the Modification for the loan.
 
MM/DD/YYYY
10
MOD_TYPE
The Modification Type.
 
Varchar - value can be alpha or numeric
30
DELINQ_P&I_ADVANCE_AMT
The current outstanding principal and interest advances made by Servicer.
2
No commas(,) or dollar signs ($)
11





20. The Agreement is hereby amended effective as of the date hereof by adding
the following new Exhibit F:


EXHIBIT F


FORM OF SERVICER CERTIFICATION


Re: The [ ] agreement dated as of [ l, 200[ ] (the “Agreement”), among [IDENTIFY
PARTIES]


I, ____________________________, the _______________________ of [NAME OF
SERVICER] (the “Company”), certify to [the Purchaser], [the Depositor], and the
[Master Servicer] [Securities Administrator] [Trustee], and their officers, with
the knowledge and intent that they will rely upon this certification, that:


I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Company during 200[ ] that were delivered by the
Company to the [Depositor] [Master Servicer] [Securities Administrator]
[Trustee] pursuant to the Agreement (collectively, the “Company Servicing
Information”);


Based on my knowledge, the Company Servicing Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Servicing Information;


Based on my knowledge, all of the Company Servicing Information required to be
provided by the Company under the Agreement has been provided to the [Depositor]
[Master Servicer] [Securities Administrator] [Trustee];


I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and


The Compliance Statement required to be delivered by the Company pursuant to
this Agreement, and the Servicing Assessment and Attestation Report required to
be provided by the Company and by any Subservicer and Subcontractor pursuant to
the Agreement, have been provided to the [Depositor] [Master Servicer]. Any
material instances of noncompliance described in such reports have been
disclosed to the [Depositor] [Master Servicer]. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.




21. The Agreement is hereby amended effective as of the date hereof by adding
the following new Exhibit G:


EXHIBIT G


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by [the Servicer] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”:


Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
 
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
 
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 
 
 
 



 
[NAME OF COMPANY] [NAME OF SUBSERVICER]
 
Date: _________________________
 


 
By: _________________________
 
Name:
 
Title:


22. The Agreement is hereby amended effective as of the date hereof by adding
the following new Exhibit H:
EXHIBIT H


 
REPORTING DATA FOR DEFAULTED LOANS
 




Standard File Layout - Delinquency Reporting


Column/Header Name
Description
Decimal
Format Comment
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR
 
 
LOAN_NBR
A unique identifier assigned to each loan by the originator.
 
 
CLIENT_NBR
Servicer Client Number
   
SERV_INVESTOR_NBR
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.
 
 
BORROWER_FIRST_NAME
First Name of the Borrower.
   
BORROWER_LAST_NAME
Last name of the borrower.
   
PROP_ADDRESS
Street Name and Number of Property
 
 
PROP_STATE
The state where the property located.
 
 
PROP_ZIP
Zip code where the property is located.
 
 
BORR_NEXT_PAY_DUE_DATE
The date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.
 
MM/DD/YYYY
LOAN_TYPE
Loan Type (i.e. FHA, VA, Conv)
 
 
BANKRUPTCY_FILED_DATE
The date a particular bankruptcy claim was filed.
 
MM/DD/YYYY
BANKRUPTCY_CHAPTER_CODE
The chapter under which the bankruptcy was filed.
 
 
BANKRUPTCY_CASE_NBR
The case number assigned by the court to the bankruptcy filing.
 
 
POST_PETITION_DUE_DATE
The payment due date once the bankruptcy has been approved by the courts
 
MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE
The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.
 
MM/DD/YYYY
LOSS_MIT_APPR_DATE
The Date The Loss Mitigation Was Approved By The Servicer
 
MM/DD/YYYY
LOSS_MIT_TYPE
The Type Of Loss Mitigation Approved For A Loan Such As;
   
LOSS_MIT_EST_COMP_DATE
The Date The Loss Mitigation /Plan Is Scheduled To End/Close
 
MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE
The Date The Loss Mitigation Is Actually Completed
 
MM/DD/YYYY
FRCLSR_APPROVED_DATE
The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.
 
MM/DD/YYYY
ATTORNEY_REFERRAL_DATE
Date File Was Referred To Attorney to Pursue Foreclosure
 
MM/DD/YYYY
FIRST_LEGAL_DATE
Notice of 1st legal filed by an Attorney in a Foreclosure Action
 
MM/DD/YYYY
FRCLSR_SALE_EXPECTED_DATE
The date by which a foreclosure sale is expected to occur.
 
MM/DD/YYYY
FRCLSR_SALE_DATE
The actual date of the foreclosure sale.
 
MM/DD/YYYY
FRCLSR_SALE_AMT
The amount a property sold for at the foreclosure sale.
2
No commas(,) or dollar signs ($)
EVICTION_START_DATE
The date the servicer initiates eviction of the borrower.
 
MM/DD/YYYY
EVICTION_COMPLETED_DATE
The date the court revokes legal possession of the property from the borrower.
 
MM/DD/YYYY
LIST_PRICE
The price at which an REO property is marketed.
2
No commas(,) or dollar signs ($)
LIST_DATE
The date an REO property is listed at a particular price.
 
MM/DD/YYYY
OFFER_AMT
The dollar value of an offer for an REO property.
2
No commas(,) or dollar signs ($)
OFFER_DATE_TIME
The date an offer is received by DA Admin or by the Servicer.
 
MM/DD/YYYY
REO_CLOSING_DATE
The date the REO sale of the property is scheduled to close.
 
MM/DD/YYYY
REO_ACTUAL_CLOSING_DATE
Actual Date Of REO Sale
 
MM/DD/YYYY
OCCUPANT_CODE
Classification of how the property is occupied.
 
 
PROP_CONDITION_CODE
A code that indicates the condition of the property.
 
 
PROP_INSPECTION_DATE
The date a property inspection is performed.
 
MM/DD/YYYY
APPRAISAL_DATE
The date the appraisal was done.
 
MM/DD/YYYY
CURR_PROP_VAL
 The current "as is" value of the property based on brokers price opinion or
appraisal.
2
 
REPAIRED_PROP_VAL
The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.
2
 
If applicable:
 
 
 
DELINQ_STATUS_CODE
FNMA Code Describing Status of Loan
   
DELINQ_REASON_CODE
The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.
   
MI_CLAIM_FILED_DATE
Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.
 
MM/DD/YYYY
MI_CLAIM_AMT
Amount of Mortgage Insurance Claim Filed
 
No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE
Date Mortgage Insurance Company Disbursed Claim Payment
 
MM/DD/YYYY
MI_CLAIM_AMT_PAID
Amount Mortgage Insurance Company Paid On Claim
2
No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE
Date Claim Was Filed With Pool Insurance Company
 
MM/DD/YYYY
POOL_CLAIM_AMT
Amount of Claim Filed With Pool Insurance Company
2
No commas(,) or dollar signs ($)
POOL_CLAIM_PAID_DATE
Date Claim Was Settled and The Check Was Issued By The Pool Insurer
 
MM/DD/YYYY
POOL_CLAIM_AMT_PAID
Amount Paid On Claim By Pool Insurance Company
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE
 Date FHA Part A Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_A_CLAIM_AMT
 Amount of FHA Part A Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_PAID_DATE
 Date HUD Disbursed Part A Claim Payment
 
MM/DD/YYYY
FHA_PART_A_CLAIM_PAID_AMT
 Amount HUD Paid on Part A Claim
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment
 
MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT
 Amount HUD Paid on Part B Claim
2
No commas(,) or dollar signs ($)
VA_CLAIM_FILED_DATE
 Date VA Claim Was Filed With the Veterans Admin
 
MM/DD/YYYY
VA_CLAIM_PAID_DATE
 Date Veterans Admin. Disbursed VA Claim Payment
 
MM/DD/YYYY
VA_CLAIM_PAID_AMT
 Amount Veterans Admin. Paid on VA Claim
2
No commas(,) or dollar signs ($)

 
 
 


Exhibit 2: Standard File Codes - Delinquency Reporting
 


 
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:
 

·  
ASUM-Approved Assumption

 

·  
BAP-Borrower Assistance Program

 

·  
CO- Charge Off

 

·  
DIL- Deed-in-Lieu

 

·  
FFA- Formal Forbearance Agreement

 

·  
MOD- Loan Modification

 

·  
PRE- Pre-Sale

 

·  
SS- Short Sale

 

·  
MISC-Anything else approved by the PMI or Pool Insurer

 


 
NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.
 


 
The Occupant Code field should show the current status of the property code as
follows:
 

·  
Mortgagor

 

·  
Tenant

 

·  
Unknown

 

·  
Vacant

 


 
The Property Condition field should show the last reported condition of the
property as follows:
 

·  
Damaged

 

·  
Excellent

 

·  
Fair

 

·  
Gone

 

·  
Good

 

·  
Poor

 

·  
Special Hazard

 

·  
Unknown


--------------------------------------------------------------------------------



 


Exhibit 2: Standard File Codes - Delinquency Reporting, Continued
 


 
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:
 


 
Delinquency Code
 
Delinquency Description
 
001
 
FNMA-Death of principal mortgagor
 
002
 
FNMA-Illness of principal mortgagor
 
003
 
FNMA-Illness of mortgagor’s family member
 
004
 
FNMA-Death of mortgagor’s family member
 
005
 
FNMA-Marital difficulties
 
006
 
FNMA-Curtailment of income
 
007
 
FNMA-Excessive Obligation
 
008
 
FNMA-Abandonment of property
 
009
 
FNMA-Distant employee transfer
 
011
 
FNMA-Property problem
 
012
 
FNMA-Inability to sell property
 
013
 
FNMA-Inability to rent property
 
014
 
FNMA-Military Service
 
015
 
FNMA-Other
 
016
 
FNMA-Unemployment
 
017
 
FNMA-Business failure
 
019
 
FNMA-Casualty loss
 
022
 
FNMA-Energy environment costs
 
023
 
FNMA-Servicing problems
 
026
 
FNMA-Payment adjustment
 
027
 
FNMA-Payment dispute
 
029
 
FNMA-Transfer of ownership pending
 
030
 
FNMA-Fraud
 
031
 
FNMA-Unable to contact borrower
 
INC
 
FNMA-Incarceration





--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes - Delinquency Reporting, Continued


 
The FNMA Delinquent Status Code field should show the Status of Default as
follows:
 


 
Status Code
 
Status Description
 
09
 
Forbearance
 
17
 
Pre-foreclosure Sale Closing Plan Accepted
 
24
 
Government Seizure
 
26
 
Refinance
 
27
 
Assumption
 
28
 
Modification
 
29
 
Charge-Off
 
30
 
Third Party Sale
 
31
 
Probate
 
32
 
Military Indulgence
 
43
 
Foreclosure Started
 
44
 
Deed-in-Lieu Started
 
49
 
Assignment Completed
 
61
 
Second Lien Considerations
 
62
 
Veteran’s Affairs-No Bid
 
63
 
Veteran’s Affairs-Refund
 
64
 
Veteran’s Affairs-Buydown
 
65
 
Chapter 7 Bankruptcy
 
66
 
Chapter 11 Bankruptcy
 
67
 
Chapter 13 Bankruptcy

 




23. The Agreement is hereby amended effective as of the date hereof by adding
the following new Exhibit I:
EXHIBIT I


REPORTING DATA FOR REALIZED LOSSES AND GAINS


Calculation of Realized Loss/Gain Form 332- Instruction Sheet


NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.
1.  
 
2.  The numbers on the 332 form correspond with the numbers listed below.
 
Liquidation and Acquisition Expenses:
 
1. The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.
 
 


 
2. The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.
 
3.  Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.
 
4-12. Complete as applicable. Required documentation:
 
* For taxes and insurance advances - see page 2 of 332 form - breakdown required
showing period
 
of coverage, base tax, interest, penalty. Advances prior to default require
evidence of servicer efforts to recover advances.
 
* For escrow advances - complete payment history
 
(to calculate advances from last positive escrow balance forward)
 
* Other expenses -  copies of corporate advance history showing all payments
 
* REO repairs > $1500 require explanation
 
* REO repairs >$3000 require evidence of at least 2 bids.
 
* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate
 
* Unusual or extraordinary items may require further documentation.
 
13.  The total of lines 1 through 12.
 
3.  Credits:
 
14-21. Complete as applicable. Required documentation:
 
* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney
 
Letter of Proceeds Breakdown.
 
* Copy of EOB for any MI or gov't guarantee
 
* All other credits need to be clearly defined on the 332 form            
 
 

 
22.
The total of lines 14 through 21.

 
 

     

 
 
Please Note: For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.
 
 


 
 
Total Realized Loss (or Amount of Any Gain)
 
23. The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).


Calculation of Realized Loss/Gain Form 332


 
Prepared by: __________________   Date: _______________
 
 
Phone: ______________________ Email Address:_____________________
 
 


 
 


 
 
Servicer Loan No.
 
 
 
Servicer Name
 
 
 
Servicer Address
 
 
 
 

 


 
 
WELLS FARGO BANK, N.A. Loan No._____________________________
 
 


 
 
Borrower's Name: _________________________________________________________
 
 
Property Address: _________________________________________________________
 
 


 
 
Liquidation Type: REO Sale   3rd Party Sale  Short Sale Charge Off 
 
 


 
 
Was this loan granted a Bankruptcy deficiency or cramdown  Yes  No
 
 
If “Yes”, provide deficiency or cramdown amount _______________________________
 
 


 
 
Liquidation and Acquisition Expenses:
 
 
(1) Actual Unpaid Principal Balance of Mortgage Loan  $ ______________ (1)
 
 
(2) Interest accrued at Net Rate      ________________ (2)
 
 
(3) Accrued Servicing Fees      ________________ (3)
 
 
(4) Attorney's Fees       ________________ (4)
 
 
(5) Taxes (see page 2)       ________________ (5)
 
 
(6) Property Maintenance       ________________ (6)
 
 
(7) MI/Hazard Insurance Premiums (see page 2)    ________________ (7)
 
 
(8) Utility Expenses       ________________ (8)
 
 
(9) Appraisal/BPO       ________________ (9)
 
 
(10) Property Inspections       ________________ (10)
 
 
(11) FC Costs/Other Legal Expenses     ________________ (11)
 
 
(12) Other (itemize)       ________________ (12)
 
 
Cash for Keys__________________________   ________________ (12)
 
 
HOA/Condo Fees_______________________   ________________ (12)
 
 
______________________________________   ________________ (12)
 
 
 
 
 
Total Expenses      $ _______________ (13)
 
 
Credits:
 
 
(14) Escrow Balance      $ _______________ (14)
 
 
(15) HIP Refund       ________________ (15)
 
 
(16) Rental Receipts      ________________ (16)
 
 
(17) Hazard Loss Proceeds      ________________ (17)
 
 
(18) Primary Mortgage Insurance / Gov’t Insurance   ________________ (18a) HUD
Part A
 
 
________________ (18b) HUD Part B
 
 
(19) Pool Insurance Proceeds     ________________ (19)
 
 
(20) Proceeds from Sale of Acquired Property   ________________ (20)
 
 
(21) Other (itemize)      ________________ (21)
 
 
_________________________________________  ________________ (21)
 
 
 
 
 
Total Credits      $________________ (22)
 
Total Realized Loss (or Amount of Gain)   $________________ (23)




Escrow Disbursement Detail




Type
(Tax /Ins.)
Date Paid
Period of Coverage
Total Paid
Base Amount
Penalties
Interest
                                                                               
                               







24. Except as amended above, the Agreement shall continue to be in full force
and effect in accordance with its terms.


25. This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts and of said counterparts taken together shall be
deemed to constitute one and the same instrument.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the following parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
EMC MORTGAGE CORPORATION,
 
as Owner
 
By:  
 
Name:
 
Title:
 
GMAC MORTGAGE CORPORATION,
 
as Servicer
 
By:       
 
Name:
 
Title:  
 

--------------------------------------------------------------------------------

 




 